Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.326 Page 1 of 14




                       exhibit 1
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.327 Page 2 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.328 Page 3 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.329 Page 4 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.330 Page 5 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.331 Page 6 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.332 Page 7 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.333 Page 8 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.334 Page 9 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.335 Page 10 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.336 Page 11 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.337 Page 12 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.338 Page 13 of 14
Case 3:17-cv-01433-WVG Document 62-1 Filed 10/22/19 PageID.339 Page 14 of 14
